                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

IN RE:                                         )
                                               )         Case No. 3:20-BK-01132
AFFILIATED CREDITORS, INC.                     )         Judge Charles M. Walker
                                               )         Chapter 11
         Debtor.                               )

                   AGENDA FOR HEARING ON FIRST DAY MOTIONS

         Affiliated Creditors, Inc. (“Debtor”) hereby files this AGENDA as a guide to matters

that the Debtor has requested be addressed at the Hearing on First Day Motions set for

February 27, 2020, Courtroom 2, 701 Broadway Nashville TN 37203. See Docket #14

(EXPEDITED ORDER SETTING AN EXPEDITED HEARING ON FIRST DAY

MOTIONS).

         In the following matters, expedited relief is requested:

   a) Debtor’s Expedited Motion for Entry of Order Authorizing Use of Cash Collateral;

   b) Debtor’s Expedited Motion to Prohibit the Discontinuation of Utility Services,

         Approve Adequate Assurance of Payment, And Establish Procedures For

         Additional Adequate Assurance;

   c) Debtor’s Expedited Motion for Extension of Time to File Statements and

         Schedules; and

   d) Debtor’s Expedited Motion to Maintain Existing Bank Accounts and Business

         Forms.

         In the following matters, no expedited relief is sought, and the matters have

been filed pursuant to Local Rule 9013-1:

   a) Application for an Order Approving Employment of Tortola Advisors, LLC as

         Restructuring and General Business Advisors; and


Case 3:20-bk-01132        Doc 21   Filed 02/26/20 Entered 02/26/20 08:04:44       Desc Main
                                   Document     Page 1 of 2
   b) Application for Order Approving Employment and Retention of EmergeLaw, PLC

      as Counsel for Debtor.




Dated: February 26, 2020.              Respectfully submitted,


                                       /s/ Robert J. Gonzales
                                       Robert J. Gonzales (robert@emerge.law)
                                       Elliott W. Jones (elliott@emerge.law)
                                       Nancy B. King (nancy@emerge.law)
                                       EmergeLaw, PLC
                                       4000 Hillsboro Pike, Suite 505
                                       Nashville, Tennessee 37215
                                       (615) 953-2629

                                       ATTORNEYS FOR DEBTOR




                                         2

Case 3:20-bk-01132   Doc 21    Filed 02/26/20 Entered 02/26/20 08:04:44   Desc Main
                               Document     Page 2 of 2
